
	
		II
		112th CONGRESS
		1st Session
		S. 1385
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2011
			Mr. Vitter (for himself
			 and Mr. DeMint) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To terminate the $1 presidential coin
		  program.
	
	
		1.Termination of presidential
			 $1 coin programSection 5112
			 of title 31 United States Code, is amended by striking subsection (n) and
			 inserting the following:
			
				(n)[Reserved.]
				.
		
